Citation Nr: 0842857	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for rheumatoid arthritis of the right shoulder, right elbow, 
and lumbar and cervical spine.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 2000 to 
October 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In this decision the RO granted service connection for 
rheumatoid arthritis of the right shoulder, right elbow, and 
lumbar and cervical spine, and assigned a 20 percent rating, 
effective in October 2004.  The veteran disagrees with the 
assigned rating.  In September 2008, the veteran was 
scheduled to attend a Board hearing via videoconference 
pursuant to his March 2006 request for such a hearing.  
Records show that he failed to report to the hearing as 
scheduled.  


FINDING OF FACT

From the effective date of the grant of service connection, 
the veteran's rheumatoid arthritis has neither been 
productive of three or more incapacitating exacerbations a 
year or definite impairment of health objectively supported 
by examination findings; nor is it is productive of 
compensable limitation of motion of the right shoulder, right 
elbow or spine, even after considering factors such as pain 
and stiffness.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for rheumatoid arthritis of the right shoulder, right elbow, 
and lumbar and cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code (Code) 5002 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
December 2004), another VCAA notice is not required.  
VAOPGCPREC 8-2003.  Moreover, in the December 2004 letter, 
the appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  As the above-noted letter was sent to 
the appellant prior to the June 2005 rating decision 
presently on appeal, the VCAA notice was timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the Board acknowledges that an error by VA in 
providing notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C.A. § 5103(a) is 
presumptively prejudicial and that in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007).  With respect to the present claim 
for an increased initial rating, the Board finds that the 
appellant is not prejudiced by a decision at this time since 
the claim is being denied.  Therefore, any notice defect, to 
include disability rating and effective date, is harmless 
error since no disability rating or effective date will be 
assigned.  

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
However, as the instant appeal originates from the grant of 
service connection for the disability at issue, the 
requirements of Vazquez-Flores are inapplicable.  See Goodwin 
v. Peake, 11 Vet. App. 128 (2008).  That notwithstanding, the 
veteran was provided with notice of these requirements in a 
letter dated in May 2008.

The Board also finds that the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant.  
Regarding affording the veteran examinations during the 
pendency of this appeal, the appellant was afforded a VA 
general examination in June 2005 which he attended.  He was 
subsequently informed of a scheduled examination in May 2006 
regarding his rheumatoid arthritis that he requested be 
rescheduled due to transportation problems.  He was 
thereafter notified of a newly scheduled examination later in 
May 2006, but he failed to report to that examination.  
Consequently, the evidence is limited to what is currently of 
record.  See 38 C.F.R. § 3.655.  Also, as noted above, the 
veteran was provided with the opportunity to attend a Board 
videoconference hearing pursuant to his request for such a 
hearing, but he failed to report to the hearing as scheduled.  
He has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

Private medical records during the period of the veteran's 
active duty service show that he was found to have a loose 
body, right elbow, in September 2003.  In October 2003, he 
was referred to orthopedic surgery with a provisional 
diagnosis of right shoulder impingement with bone spur, right 
elbow.  He underwent surgery in November 2003.

Service treatment records show that the veteran was referred 
to orthopedic surgery in June 2004 for chronic right shoulder 
pain with abduction greater than 90 degrees.  A magnetic 
resonance imaging (MRI) test that had been performed in June 
2002 was noted as demonstrating distal inferior clavicular 
spur.  

A July 2004 MRI report of the veteran's right shoulder 
includes findings of scant joint fluid, intact rotator cuff 
and mild arthropathy, and very slight hypertrophic changes 
with mild narrowing of the medial arch.

On file is an August 2004 medical note signed by a 
physician's assistant reflecting a diagnosis of rheumatoid 
arthritis.

The claims file contains information regarding rheumatoid 
arthritis that was downloaded from the internet in September 
2004.

In November 2004, the veteran filed a claim of entitlement to 
service connection for rheumatoid arthritis of his entire 
body.

In June 2005, the veteran underwent a VA general medical 
examination.  The examination report indicates that the 
veteran had been diagnosed as having rheumatoid arthritis in 
July 2004, sustained a right rotator cuff injury in service 
related to martial arts training and multiple other 
activities, and was found to have a right elbow problem for 
which surgery had been performed in November 2003 involving 
scoping of the right elbow for synovitis.  The examination 
report also notes that the veteran had low back and cervical 
spine pain.  The veteran reported to the examiner that he was 
at that time unemployed and was a student at a local business 
college.  He also reported that there had not been any lost 
time from his college work and that his present treatment 
consisted of over-the-counter Tylenol which he took for 
exacerbations of pain related to his rheumatoid arthritis.  

On examination the veteran was noted to have normal flexion 
of his shoulders to 180 degrees.  Extension was to 50 degrees 
with abduction to 180 degrees.  Abduction was also noted to 
be to 50 degrees, but this is presumably adduction, not 
abduction.  Internal and external rotation was to 90 degrees.  
There was no change in motion on repeated and resistive 
testing of the shoulder and no additional limitation was 
noted.  Regarding the elbows, the veteran showed full range 
of motion bilaterally with flexion to 145 degrees, supination 
to 85 degrees, pronation to 85 degrees.  There was no change 
in motion upon repeated and resistive testing of the elbows 
and no additional limitation was noted.  As far as the spine, 
the thoracolumbar spine showed full range of motion with 
flexion to 90 degrees, extension to 0 degrees, lateral 
flexion to 30 degrees bilaterally.  Lateral rotation was also 
30 degrees bilaterally.  There was no change in motion upon 
repeated resistive testing of the thoracolumbar spine, and no 
additional limitation was noted on examination.  The veteran 
was further noted to have a normal gait and stance.  He had 
normal sensation to light monofilament touch on all 
extremities.  

The veteran was diagnosed as having rheumatoid arthritis, 
complaint of right elbow problem not supported by the 
findings, mild degenerative joint disease lumbosacral spine, 
and cervical muscle spasm by x-ray.  

In the notice of disagreement, dated in August 2005, the 
veteran said that the VA examiner (in June 2005) only 
considered his disability on the date of the examination at 
which time he only experienced "mild pain".  He asked the 
Board to consider a higher rating in light of the severity of 
his rheumatoid arthritis and the continuous pain in his right 
elbow and right shoulder with associated limited mobility.

VA outpatient records, dated from August 2005 to November 
2005, show treatment for rheumatoid arthritis.  An October 
2005 record shows that the veteran was seen in a VA 
rheumatology clinic as a new patient and he reported that 
that particular day was "a bad day" for him.  He said he 
had not been able to sleep for the past month because of his 
pain and added that the back of his neck was very painful and 
stiff and he sometimes experienced lower back pain.  Findings 
included full range of motion of the shoulders with external 
and internal rotation, and full range of motion of the elbows 
with extension and flexion.  Regarding the neck, the veteran 
demonstrated lateral bending to 30 degrees to the left and 35 
degrees to the right.  X-rays showed no erosions or 
significant joint space narrowing appreciated.  An impression 
was rendered of arthralgias and early rheumatoid arthritis.  
The veteran was assessed by VA rheumatology in November 2005 
as having "serpositive high RF and anti CCp ab with 
nonerrosive RA with very active disease." 

A VA outpatient record in December 2005 states that the 
veteran's most recent examination did not reveal active 
synovitis.  A December 2006 VA telephone record reflects the 
veteran's complaint of increasing arthritis with morning 
stiffness lasting approximately 6 hours.  The veteran 
reported 10 swollen joints including the elbow.  He also 
reported 13 tender joints.  He added that he had right 
shoulder pain and had run out of Naproxsyn and prednisone.  
He was assessed as having non-errosive sero plus rheumatoid 
arthritis (Anticcp and RF).

In his substantive appeal, received in February 2006, the 
veteran said that he was requesting at least an 80 percent 
disability rating for his service-connected disability.  He 
said that he did not believe the severity of his rheumatoid 
arthritis had been truly examined or studied by the examiner 
who conducted the last VA examination and that he happened to 
be "feeling mild pain" during that examination.  He said he 
did not believe his condition should have to get worse before 
receiving increased compensation and that the point of having 
compensation was to prevent the disease from advancing by 
having alternative therapies which happened to be expensive.  
He added that he stopped attending school in late June 2005 
in order to get proper treatment for this condition and that 
he planned to return to college in the summer of 2006.  He 
reported having trouble moving about freely with major pain 
and "possible near future complications".  

III.  Analysis

Pertinent Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Diagnostic Code 5002 assigns various ratings based on whether 
arthritis, rheumatoid, is an active process or it is 
manifested by chronic residuals.  

For active process, a 20 percent rating is assigned for one 
or two exacerbations a year in a well-established diagnosis; 
a 40 percent rating is assigned with symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.  A 60 percent 
rating is assigned where there are manifestations less than 
commensurate with criteria for a 100 percent but with weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  A 
100 percent rating is assigned with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  

For chronic residuals, Diagnostic Code 5002 permits 
evaluation based on limitation of motion or ankylosis, 
favorable or unfavorable, of specific joints affected 
consistent with applicable diagnostic codes.  Where, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the codes a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  A Note to the Code provides that the rating for 
active process cannot be combined with that for residuals 
based on limitation of motion or ankylosis; the higher rating 
is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002 
(2007).

Regarding chronic residuals, pertinent criteria include Code 
5201 for limitation of the motion of the shoulder.  Under 
this code, a 20 percent rating is assigned when the range of 
motion of an arm is limited to shoulder level.  38 C.F.R. § 
4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5206, a 0 percent 
rating is warranted for flexion of the forearm limited to 110 
degrees.  A 10 percent rating is warranted for limitation of 
flexion of the forearm to 100 degrees.  

Under 38 C.F.R. § Diagnostic Code 5207, a 10 percent rating 
is warranted for limitation of extension of the forearm to 45 
degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5208, a 20 percent 
rating is warranted for flexion of the forearm limited to 100 
degrees and extension limited to 45 degrees.

Normal ranges of motion of the shoulder are forward elevation 
(flexion) from zero to 180 degrees, abduction from zero to 
180 degrees, and internal and external rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2007).  Normal elbow 
flexion is from zero to 145 degrees.  See 38 C.F.R. § 4.71a, 
Plate I.

A General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).

Discussion

It is important to reiterate at the outset that the veteran 
failed to report to two scheduled VA examinations in May 
2006.  These examinations were scheduled for the purpose of 
assessing the severity of his rheumatoid arthritis.  Thus, 
the evidence is limited to what is currently of record.  See 
38 C.F.R. § 3.655.  On the basis of such evidence, the Board 
finds that the assignment of an initial rating in excess of 
20 percent for the veteran's rheumatoid arthritis is not 
warranted, from the effective date of the grant of service 
connection.  See Fenderson, supra. 

As a starting point, the veteran's rheumatoid arthritis is 
shown to be in the active process.  This is evident by a 
November 2005 VA outpatient record assessing the veteran as 
having seropositive high RF and Anti CCP ab with nonerrosive 
RA with very active disease.  

The veteran's predominant complaints with respect to his 
rheumatoid arthritis are joint pain and stiffness as well as 
swelling and tenderness.  In this regard, treatment records 
from the rheumatology clinic, dated from October 2005 to 
February 2006, reflect the veteran's complaints of morning 
stiffness, tender and swollen joints, and neck and lower back 
pain.  There is also a December 2006 VA telephone record 
containing the veteran's report of increasing arthritis and 
stiffness lasting approximately 6 hours.  However, in terms 
of the medical findings and criteria under Code 5002, the 
veteran's rheumatoid arthritis does not warrant a higher than 
20 percent rating.  That is, the evidence does not show three 
of more incapacitating exacerbations a year associated with 
the veteran's rheumatoid arthritis or indicate any definite 
impairment of health objectively supported by examination 
findings.  

The veteran reported at the June 2005 VA examination that he 
gets flares in multiple joints at multiple times for which he 
takes over-the-counter Tylenol.  He did not report episodes 
of incapacitation associated with the flares nor are any such 
episodes medically shown.  In this regard, the evidence shows 
that the veteran was not under treatment for the condition at 
the time of the June 2005 VA examination.  Rather, the 
veteran reported at the examination that he was awaiting an 
appointment with a primary care physician so that he could be 
referred to rheumatology for evaluation and treatment of the 
problem.  

As far as definite impairment of health due to rheumatoid 
arthritis, while there is no disputing that the veteran's 
rheumatoid arthritis is productive of symptoms such as pain 
and stiffness, examination findings of this disability do not 
show definite impairment of health.  The veteran was at one 
point in October 2005 thought to have hepatitis since this 
condition is apparently known to produce arthralgias and 
positive RF and the veteran had abnormal liver function 
tests.  However, the veteran's hepatitis panel conducted 
later in October 2005 was negative.  

The veteran reported at the June 2005 examination that he was 
a college student and denied any lost time from his college 
work.  While he later stated in March 2006 that he stopped 
attending school in late June 2005 and moved in with his 
mother in order to get proper treatment and get back on his 
feet with the intention to return to college in the summer of 
2006, this does not satisfy the criteria for definite 
impairment of health objectively supported by examination 
findings or incapacitating episodes.  This is particularly so 
when considering that the veteran was not under medical 
treatment at the time he stopped attending college.

For the foregoing reasons, the veteran's service-connected 
rheumatoid arthritis does not approximate a higher than 20 
percent evaluation under Code 5002.

As noted above, the veteran's rheumatoid arthritis can also 
be evaluated by assessing the chronic residuals such as 
limitation of motion or ankylosis.  However, the Board finds 
that the veteran does not warrant an evaluation in excess of 
20 percent for rheumatoid arthritis based on such residuals 
during any portion of the appeal period.  

The veteran was specifically noted at the June 2005 VA 
examination as having normal shoulder flexion to 180 degrees, 
extension to 50 degrees with abduction to 180 degrees.  He 
demonstrated full range of motion of the elbows with flexion 
to 145 degrees, supination to 85 degrees, and pronation to 85 
degrees.  Under the pertinent diagnostic codes regarding 
limitation of motion of the shoulders and forearms, none of 
the examination findings would warrant a compensable rating.  
Diagnostic Code 5201, limitation of motion of the arm, 
requires motion limited at shoulder level for a compensable 
rating.  Diagnostic Codes 5206 and 5207, limitation of 
flexion and extension of the forearm, respectively, require 
flexion limited to 100 degrees or extension limited to 45 
degrees for a compensable evaluation.  These criteria are not 
met.

With respect to limitation of motion due to factors such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion, the June 2005 VA examiner stated that there was no 
change in motion upon repeated and resistive testing of the 
shoulders and elbows, and that no additional limitation was 
noted.  Accordingly, a compensable rating under Code 5201, 
5206 or 5207 based on these factors is simply not warranted.  
Similarly, higher ratings based on functional loss due to 
factors such as pain are not warranted.  See also 38 C.F.R. 
§§ 4.40, 4.45; Deluca, supra.

Ranges of motion of the veteran's cervical spine revealed 
flexion and extension to 45 degrees, lateral flexion to 45 
degrees bilaterally, and lateral rotation bilaterally to 80 
degrees.  The thoracolumbar spine revealed flexion to 90 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and lateral rotation to 30 degrees 
bilaterally.  Again, under the pertinent diagnostic code 
regarding limitation of motion of the spine, these findings 
do not warrant a compensable, 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5242.  Moreover, as these 
criteria contemplate findings with or without pain and 
stiffness, a higher rating based on functional loss due to 
pain is not warranted.  38 C.F.R. §§ 4.40, 4.45; Deluca, 
supra.

Since the evidence of record does not demonstrate ankylosis 
of the right shoulder, right elbow or spine, higher ratings 
based on ankylosis are not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5242 (2007).  

In light of the above, a higher than 20 percent rating is not 
warranted for chronic residuals of the veteran's rheumatoid 
arthritis due to limitation of motion during any portion of 
the appeal period.  No joint is shown by the medical evidence 
to warrant a compensable evaluation for limitation of motion.  
At the June 2005 VA examination, right shoulder, right elbow 
and cervical and lumbar spine ranges of motion were normal.  
Thus, no basis is presented for assigning a 10 percent rating 
for each joint with noncompensable limitation or motion. 

The veteran has asserted that he was feeling only mild pain 
during the June 2005 VA examination and that the findings did 
not accurately reflect the severity of his disability, to 
include limited mobility.  However, there is an October 2005 
VA outpatient record on file noting that it was a 
particularly "bad day" for the veteran, but still showing 
that he had full range of motion of the shoulder with 
external and internal rotation and full range of motion of 
the elbows with extension and flexion.  Thus, even on a bad 
day, the veteran's range of motion findings with respect to 
right shoulder rotation and right elbow flexion and extension 
were normal.  Unfortunately, cervical findings in October 
2005 did not include forward flexion.  However, the veteran's 
failure to report to the scheduled VA examinations in May 
2006 limits the range of motion findings to the evidence 
outlined above.  38 C.F.R. § 3.655.

With respect to the veteran's argument in March 2006 that his 
condition should not have to worsen in order for him to 
receive a higher rating and that the purpose of compensation 
is to prevent the disease from advancing by having 
alternative, often times expensive, therapies, the Board 
emphasizes that the percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  Under 38 C.F.R. § 4.1 
(2007), it states that "[g]enerally, the degrees of 
disability specified are considered adequate to 


compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Thus, the focus of rating 
disabilities under VA's Rating Schedule is not on the medical 
management of a disability, but rather is to compensate for 
impairment in earning capacity associated with the 
disability. 

For the foregoing reasons, the Board finds that the evidence 
does not warrant a rating in excess of 20 percent for the 
veteran's rheumatoid arthritis of the right shoulder, right 
elbow,  and lumbar and cervical spines, from the date of the 
grant of service connection.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt rule 
is not for application.  38 U.S.C.A. § 5107 (West 2002).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In regard to the general occupational effect of 
the veteran's rheumatoid arthritis, the June 2005 examiner 
stated that the veteran was not employed at that time, but 
rather was a college student who did not miss any time from 
school due to his rheumatoid arthritis.  Notably, the veteran 
later stated that he stopped attending school in late 2005 
and moved in with his mother in order to get proper treatment 
and get back on his feet with the intention of returning to 
school in 2006.  Nonetheless, given that there is no showing 
that this disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), warranted frequent periods of hospitalization, 
or has otherwise rendered impractical the application of the 
regular schedular standards, the Board is not required to 
refer the claim for accomplishment of the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for rheumatoid arthritis of the right shoulder, right elbow, 
and lumbar and cervical spine, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


